UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported) September 28, 2015 ROADSHIPS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 333-141907 20-5034780 (State or other jurisdiction of incorporation) (CommissionFile Number) (IRS EmployerIdentification No.) 1846 E. Innovation Park Drive, Oro Valley, Arizona 85755 (Address of principal executive offices) (Zip Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On September 28, 2015, the registrant’s wholly owned subsidiary, Roadships Freight Pty Ltd., an Australian proprietary limited company, changed its name to Tautachrome Australia Pty Ltd. 2 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROADSHIPS HOLDINGS, INC. Date: September 28, 2015 By: /s/ Jon N. Leonard Jon N. Leonard President & CEO 3
